DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on April 11, 2022.  Primary Examiner acknowledges Claims 1-54 are pending in this application, with Claims 12-54 having been withdrawn from consideration; thus, leaving Claims 1-11 to be examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, in the reply filed on April 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ging et al. (2003/0196658 - which appears to share a common assignee with the instant application; but, has an effective filing date - October 23, 2003, which is more than one (1) year beyond the grace period of the instant application), and further as evidence by Fiori (2008/0047559). 
As to Claim 1, Ging discloses a patient interface (Figure 1) to deliver a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient’s airways including at least the entrance of a patient’s nares while the patient is sleeping, to ameliorate sleep disordered breathing (“a nasal mask for use in the delivery of Non-invasive Positive Pressure Ventilation (NPPV) and for nasal continuous positive airway pressure (nasal CPAP) therapy of sleep disordered breathing (SDB) conditions such as obstructive sleep apnea (OSA).” Para 0002), the patient interface comprising: a frame assembly (20, “a nasal mask assembly 10 according to one preferred embodiment of the present invention includes a frame 20 and a cushion 40 that is preferably detachably connected to the frame 20.” Para 0107); and a cushion assembly (40, “a nasal mask assembly 10 according to one preferred embodiment of the present invention includes a frame 20 and a cushion 40 that is preferably detachably connected to the frame 20.” Para 0107) configured to removably and repeatedly connected (“the mask frame and cushion may be attached by way of a method that allows for it to be detached and then re-attached repeatedly through the useful life of the mask, as will be described below. This allows for disassembly for effective cleaning and maintenance or even allows replacement if a part is worn out.” (Para 0197)to the frame assembly (20), wherein the frame assembly (20) and the cushion assembly (40) form at least part of a plenum chamber (best seen Figure 32e) pressurizable to a therapeutic pressure, wherein the cushion assembly (40) comprises a one-piece construction (“the cushion 40 includes a frame 200 and a membrane 205 attached to the frame. The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182) including a seal forming structure (205, “The membrane 205 forms a seal forming portion 270 (FIG. 24e) which contacts the patient in the lower nasal bridge region, cheek and lip regions 41-43.” Para 0183) and arranged to form a seal with a region of the patient’s face surrounding the entrance to the patient’s airways and a frame connection structure (200, “The frame 200 has an edge 210, which may be attached to the channel 26 of the frame 20 … The edge 210 of the frame 200 may be attached to the frame 20 (sic) with clips, straps, friction or interference, direct molding to the frame, adhesives and/or a tongue and groove arrangement, as is known in the art.” Para 0182) constructed and arranged to removably and repeatedly connect the cushion (40) to the frame assembly (20), wherein the seal forming structure (205) comprises a first elastomeric material (“The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182) and the frame connection structure (200) comprises a second elastomeric material (“The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182), wherein the frame connection structure (200) comprises an undercut (215b, best seen Figure 32a2, 32c2, 32e - “The side wall 215 includes an undercut 215b which allows the lug 215a to flex toward the side wall 215. During insertion (FIGS. 32b-1-32b-2), the lug 215a flexes into the undercut 215b until it is pushed beyond a protrusion 26a in the channel 26. After passing the protrusion 26a, the lug 215a flexes into a space of the channel 26 below the protrusion 26a. Therefore, the tip of the lug is positioned to be resiliently locked in place with the cushion 40 fully and securely connected to the frame 20. In the connected condition, the side wall 215 provides a secure seal with the frame 20 against escape of pressurized gas from the nasal cavity.” Para 0218) that acts as an interface or catch (“resiliently locked”) adapted to connect to the frame assembly (20), and wherein the frame connection structure (200) is arranged along an surface of the periphery of the seal forming structure (205) such that the frame connection structure (200) and the undercut (215b) is arranged or oriented towards an of the cushion assembly (40) hat forms at least a portion of the plenum chamber (best seen Figure 32e). 
Regarding the limitation to “wherein the first elastomeric material comprises a lower durometer or hardness than the second elastomeric material”, as disclosed by Ging both “The frame 200 and membrane 205 are formed … using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” (Para 0182); further, Ging discloses the thickness of the frame connection structure (200) having a “central portion 215 has a thickness of 2-10 mm, preferably 5 mm” (Para 0182), while the thickness of the seal forming structure (205) having “the membrane 205 has a thickness in the range of between about 0.1-2.0 mm, and preferably 0.35 mm, while the rim 225 has a thickness of between about 0.5 and 2.0 mm, and preferably 1.35 mm.” (Para 0183).  By convention, although the materials are the same the thickness of the material effectuates the degree of flexibility or elasticity of the material; thus, providing an effective durometer of varied responsiveness.  Consequently, the effective durometer or degree flexibility/elasticity properties of a thinner material have a lower durometer/hardness resulting in a more flexible/elastic material; while the properties of a thicker material have a higher durometer/hardness resulting in a less flexible/elastic material. 
Should Applicant respectfully disagree this concept of varying the thickness to effectuate varying durometers of the same material is well known, routine, and conventional, Primary Examiner provides extrinsic evidence of prior art Fiori (2008/0047559), which explicitly shows a patient interface having a two regions (18 vs. 20) having different operational properties which may be manipulated by different materials or same materials with varying thickness - “the structure of the sleeve defining the passageway 18 will be more robust than the structure of the cuff 20. This may be achieved by the use of different materials or the use of materials having a different thickness.” (Para 0027).
Regarding the limitation to the placement of “frame connection structure… arranged along an interior surface or interior periphery of the seal forming structure … [whilst] the frame connection structure and the undercut thereof is arranged or oriented towards an interior of the cushion assembly”, as noted Ging discloses “The cushion includes a side wall to be inserted into the channel of the frame, the side wall having a first interlocking surface that engages a second interlocking surface provided in the channel when the cushion and frame are engaged with one another. The first and second interlocking surfaces interlock with one another to removably attach the cushion to the frame.” (Abstract and Para 0027).  With respect to the term “interior”, Primary Examiner notes Figures 32a2 and 32c2 show the configuration of the frame connecting structure located on an interior surface of the seal forming structure wherein the undercut is orientated interior to the cushion assembly; whilst, Figure 32e shows the configuration of the frame connecting structure located on an exterior of the exterior surface of the seal forming structure wherein the undercut is orientated exterior to the cushion assembly.  Consequently, it appears by the showing of both configurations, Ging has no expressly criticality to the orientation of which location the undercut is retained provided that a complementary interlocking structure is provided to engage therewith in order to form the resilient locking arrangement. Thus, Ging discloses the claimed orientation whereby the “frame connection structure… arranged along an interior surface or interior periphery of the seal forming structure … [whilst] the frame connection structure and the undercut thereof is arranged or oriented towards an interior of the cushion assembly” as shown in Figures 32a2 and 32c2.
As to Claim 2, Ging discloses the seal-forming structure (205) comprises a nasal cradle cushion adapted to from a seal against at least an underside of the patient's nose ( “lip regions”- “The membrane 205 forms a seal forming portion 270 (FIG. 24e) which contacts the patient in the lower nasal bridge region, cheek and lip regions 41-43.” Para 0183).
As to Claim 5, Ging discloses each of the first elastomeric material and the second elastomeric material comprises a TPE or silicone material (“The frame 200 and membrane 205 are formed … using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182).
As to Claim 6, Ging discloses the frame connection structure (200) comprises one or more interfacing surfaces structured to bond with the seal-forming structure (205).  As shown in Figures 32a2, 32c2, and 32e, one interfacing structure is provided to facilitate the connection between the frame connection structure (200) and the seal forming structure (205).  Further, it should be noted, the effectuation of an integral one piece structure of the cushion results in at least one interfacing surface where the connection is made to each component. 
As to Claim 8, Ging discloses a sealing lip (best seen Figure 32e, defined by inner curvature of the cushion 40 at the right which receives the nose of the patient) provided to the seal-forming structure  (205 - defined by the outer curvature of 40 at the right in Figure 32e which receives the patient’s nose) of the first elastomeric material (“silicone such as SILASTIC.TM. with 40 durometer hardness” Para 0182), the sealing lip constructed and arranged to form a seal with the frame assembly (200, best seen Figure 32e as the left side of the cushion 40 which is received within frame 20).
As to Claim 10, Ging discloses the frame connection structure (200) and the undercut (215b) thereof extend around the entire perimeter or interior periphery of the seal-forming structure (“Distally positioned on the side wall 215 are upper and lower sealing lips 46 and 47 extending outward from the side wall 215 and running around a periphery of the side wall 42. Opposite the sealing lips 46 and 47 are upper and lower sealing lips 49 and 48 extending inward from the side wall 215 and running around an inner periphery of the side wall 215. Opposite the retention lips 44, the inner surface of the side wall 215 has a relieved portion 50 thus creating a space between the wall of the cushion and the channel allowing the wall of the cushion 40 to distort into the relieved portion 50, as shown in FIGS. 27b and 27e, making insertion of the cushion 40 easier. The relieved portion 50 can be positioned just opposite each retention lip 44 or the relieved portion 50 can extend all the way around an inner periphery of the side wall 215.” Para 0204). 
As to Claim 11, please see the rejection of Claim 1, which discloses the features of the patient interface suitable for operation for CPAP (“for nasal continuous positive airway pressure (nasal CPAP) therapy of sleep disordered breathing (SDB) conditions such as obstructive sleep apnea (OSA).” Para 0002).  Regarding the remaining limitations of the RPT device and the air delivery conduit, Ging discloses an air delivery conduit (310, best seen Figure 26, “gas delivery tube 310” Para 0111, 0150, 0152, 160; “air tube 310” Para 0153) which conveys gases from the RPT (“blower” Para 0007; also see: “Apparatus to deliver nasal CPAP and NPPV therapy typically comprises a blower, an air delivery conduit and a patient interface. The blower may be programmed to deliver a range of different forms of therapy. In one form, a constant pressure of air or breathable gas is provided to the patient. It is also known for the level of treatment pressure to vary from breath to breath in accordance with patient need, that form of treatment being known as automatically adjusting nasal CPAP treatment” Para 0004) to the patient interface (Figure 1-1) at a desired therapeutic pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) and further as evidence by Fiori (2008/0047559) in view of Prescher et al. (2020/0306503 - which is a 371 national stage entry of PCT/EP2017/064162 having a publication date of December 21, 2017).
As to Claim 3, Ging discloses the seal-forming structure (205) and the frame connection structure (200) comprise an overmolded construction to form a one-piece integrated component (“the cushion 40 includes a frame 200 and a membrane 205 attached to the frame. The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182).  
Regarding the term, “overmolded” this limitation appears to be a product by process limitation.  Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Applicant has not asserted the process of “overmolding” has criticality and is an explicit structural feature which yields a materially different product as a function of the manner of production. 
Nevertheless to effectuate efficient prosecution, Ging does not expressly disclose the relationship between injection molding and overmolding in the formulation of a one piece construction.
Prescher teaches a medical device (“Probe Device For Insertion Into A Body Of A Patient, And Tube/connector Assembly” Title) constructed having “The suction tube section 27 is integrally formed in one piece on the overmould section 5, for example by injection moulding. The two overmould sections 5 for the tube sub-sections 2a, 2b are integrally connected to each other.” (Para 0081), wherein the medical device is made of silicone (“The silicone material of the tube section and/or of the overmould section can be a high-temperature vulcanizing silicone (HTV silicone), platinum-crosslinked silicone and/or peroxide-crosslinked silicone.”) (Para 0014).  Prescher teaches the resultant effect of the overmolded construction “ensures a leaktight and in particular tension-resistant connection of the tube section to the tube connector” (Para 0014) whereby “The overmould section 5 ensures a fluid-tight, stable and sufficiently durable connection between the tube connector 3 and the tube section 2” (Para 0068).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the one-shot injection molding process of formulating the construction of the cushion to include the process of “overmolding” as taught by Prescher to be a known construction method in medical devices for the purpose of ensuring a fluid tight and durable connection between components. 
As to Claim 4, Ging discloses the frame connection structure (200) comprises a base mold and the seal-forming structure (205) comprises an overmold provided to the base mold.  As discussed in Prescher the resultant effect of the two components integrally formed by injection molding to form an integral structure with one section overmolded in process over another effectuates the formation of a fluid tight, stable and durable connection.  The decision to choose one as the base component vs. the other as the overmold does not effectuate the resultant effect whereby a fluid tight and durable connection between components is established.  Consequently, to allege a different effect appears to be a product by process limitation which does not have a critical basis in the claims to support the manner of construction yields a materially different product.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) and further as evidence by Fiori (2008/0047559) in view of Lundquist (2,939,458).
As to Claim 7, Ging discloses each of the first elastomeric material and the second elastomeric material comprises a TPE or silicone material (“The frame 200 and membrane 205 are formed … using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182), wherein the first elastomeric material comprises a durometer in the range of 30-50 Shore A (“40 durometer hardness”); yet, does not expressly disclose “the second elastomeric material comprises a durometer in the range of 60-90 Shore A.”
Lundquist teaches a patient interface in the form of a respiratory mask made of silicone - “silicone, exhibiting a durometer hardness from 20 to 60.” (Column 7, Lines 40-45).  By the teachings of  Lundquist is clear the durometer range of generic silicone can extend from 20 to 60 durometer hardness.  
In light of the evidence of Fiori showing the extrinsic properties of a material may increase or decrease hardness through variations in thickness (Para 0027), it is clear that the thicker the material the harder or less flexible/elastic the material performs and the thinner the material the softer or more flexible/elastic the material performs. 
As discussed in Ging Paragraphs 0182 and 0183, the statistical variation of the thicker region - frame connection surface (200) as compared to the thinner regions - seal forming structure (205) - whereby the thicker region is  almost 300% bigger (5mm to 1.35 mm) than the seal forming structure in one location and the thicker region almost 1400% bigger from (5mm to 0.35) than the seal forming structure at another location. Thus, the variation of thickness effectively changes the durometer rating wherein, the second elastomeric material as defined to be associated with the frame connection section and thus the aforementioned thicker region, is capable of performing at the upper limits of silicone durometer as defined by Lundquist to be 60. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the thickness of the silicone material of the patient interface to perform at varying durometer ratings as taught by Ging and evidence by Fiori to impart a desired flexibility/elasticity of the material whereby the claimed range of 60-90 is taught by Lundquist to be a known property of silicone in medical devices. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) and further as evidence by Fiori (2008/0047559) in view of Dravitzki et al. (2012/0138061 - which appears to share a common assignee with the instant application; but, has an effective filing date - June 7, 2012, which is more than one (1) year beyond the grace period of the instant application).
As to Claim 9, Ging discloses the frame assembly (20) and the frame connection structure (200) as a portion of the cushion (40) can be made from the same material - “the mask frame and cushion may be formed from the same material in one piece where the elbow is attached as a separate piece. Alternatively, the mask frame and cushion may be formed as two pieces of the same or different material where the cushion and mask shell are attached in a permanent manner. The permanent attachment may be achieved through co-molding, adhesives, the use of clips or other mechanical means. Alternatively, the mask frame and cushion may be attached by way of a method that allows for it to be detached and then re-attached repeatedly through the useful life of the mask, as will be described below. This allows for disassembly for effective cleaning and maintenance or even allows replacement if a part is worn out.” (Para 0196 and 0197). Yet, Ging does not expressly disclose the variation in hardness of the frame assembly (20) as compared to the frame connection structure (200) as a portion of the cushion (40), wherein the frame assembly is relatively harder than the frame connection structure.
Dravitzki teaches a similar patient interface to Ging having a frame assembly (20) and cushion (40) best seen Figure 1-2, wherein “The frame 20 may be semi-rigid or at least allow for some flexibility. The frame 20 may be made from a single material, a combination of materials, or a combination of the same material in varying hardnesses. The frame 20 may be made from polycarbonate, polypropylene, nylon, clear nylon, thermoplastic elastomer (TPE), silicone, or any other suitable material.” (Para 0149), wherein “The frame 20 is constructed from a more rigid material than the sealing arrangement 40 (e.g., made of silicone, foam).” (Para 0153). The resultant effect of this configuration is a function of the forces applied by the headgear attached to the frame to support the engagement of the cushion about the face of the patient (Abstract), wherein frame is used to “maintain, stabilize and/or support the sealing arrangement 40 (and also the elbow 70) in an operative position with respect to the patient's face. In addition, the frame 20 is structured to attach headgear to the nasal mask system.” (Para 0149). Hence the essence of the frame is more supportive and thus harder than the cushion and/or cushion components - frame connection structure. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the frame assembly of Ging to be harder than the frame connection assembly of Ging, as taught by Dravitzki to facilitate the stabilization and headgear attachment needed to maintain the frame in a operative position. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. (2006/0096598; 2010/0294281; 7,237,551; 7,287,528), Davidowski et al. (2006/0144399), Kopacko et al. (6,467,483), Sprinkle et al. (2004/0182398), Sherman (8,146,595), Eifler (8,684,004), Palkon et al. (2003/0019495), Lang et al. (9,010,331 and 2005/0199239) each disclose a patient interface having an interlocking structure to support the engagement of the cushion with the frame, whereby the interlocking structure is a function of a undercut, catch, latch, hook, notch, groove or recess.  Primary Examiner notes Lang shares a common assignee with the instant application and at this time does not appear to recite conflicting subject matter which would elicit a double patenting rejection.  In the interest of advancing prosecution of this application, it would behoove Applicant to provide a picture claim of the features as represented in Figures 13 and 30 expressly discussing the manner and function by which the engagement between the frame assembly, the frame connection structure, and the seal forming structure occurs. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785